DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment has been considered and entered for the record. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/07/2020 has been entered.


Election/Restrictions
Claims 50, 51, 53, 54, 56 and 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/08/2017.
Claims 1, 2, 7, 9, 13, 17, 18, 20, 22, 23, 25, 26, 32-34, 39-41, 44-46, 49 and 58 are pending examination upon the merits.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 7,629,167 B2 in view of Chang et al. (US 6,596,521 B1) (will be referred to as ‘521) and Selker et al. (US 2008/0032389 A1 – hereafter ‘389).  ‘167 discloses a bioreactor system that includes a disposable container with at least one input port and a harvest port.  ‘167 further discloses that the container has an impeller disposed above a porous surface where the porous surface is being interpreted as the base plate.  Finally, '167 discloses a structure for supporting the disposable container (where this structure is being interpreted as re-usable) and that the disposable container is a flexible plastic bag (which has the intrinsic property of being collapsible).   The reference differs from the instant claim regarding a second apparatus.
‘521 discloses a system for continuous fermentation that uses a fermentor that is in fluid communication with a cell separator (Fig. 1).  For claim 1, '521 discloses that a fermentor (fermentor 1) has a first outlet connected to the inlet of a cell separator (separator 1 which is being broadly interpreted as the second apparatus of the instant application) and where the cell separator has an outlet that is in fluid communication with the fermentor (Fig.1).  It should also be noted that the outlet of the separator is in fluid communication with the inlet of the fermentor and the inlet of the separator is in fluid communication with the outlet of the fermentor (Fig. 1B).  During the cell-recycle multiple-stage continuous fermentation, this arrangement allows the bacteria within the fermentor to be maintained at a high concentration due the recycling of the microorganisms by the cell separator (col. 4 lines 65 - col. 5 line 1).  
Modified ‘167 differs with regards to the second bag.  
Both ‘167 and '521 are analogous art in that both references are used to culture cells/microorganisms within a bioreactor. 
Therefore, it would have been obvious for one of ordinary skill in the art to employ the separator suggested by ‘521 within ‘167 in order to separate the culture cells/microorganisms from the culture medium.  The suggestion for doing so at the time would have been in order to separate and recycle the microorganisms and separate out the ferment containing the product (col. 5 lines 17-19).  
‘389 discloses a disposable bag with a sensor (Abstract) that for claim 1 and 39 includes placing hollow fibers within a bag ([0017]) where this bag would intrinsically have the support vessel to support the bag.  
Therefore, it would a have been obvious to one of ordinary skill in the art to employ the hollow fibers within a bag as disclosed by ‘389 within modified ‘167 in order to maintain a sterile environment within the second container.  The suggestion for doing so at the time would have been in order to reduce the cost of sterilization after each use ([0010]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out 
Claims 1, 2, 7, 10, 13, 17, 18, 20, 22, 23, 25, 26, 32-34, 39-41, 44-46, 49 and 58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang et al. (US 6,596,521 B1) (will be referred to as ‘521) in view of Kearns et al. (US 5,286,646 A – hereafter ‘646) and Hodge et al. (US 2005/0272146 A1) (will be referred to as ‘146).
Chang et al. (US 6,596,521 B1) (will be referred to as ‘521) in view of Kearns et al. (US 5,286,646 A – hereafter ‘646) and Hodge et al. (US 2005/0272146 A1) (will be referred to as ‘146)
It should be noted that the applied reference of ‘146 qualifies as prior art under 35 USC 102(b).
‘521 discloses a system for continuous culture (Abstract) that includes the following limitations for claims 1, 39, 44 and 49:
“a first apparatus”:  ‘521 discloses a first apparatus such as a fermentor (fermentor 1; Fig. 1; col. 5 lines 30-46).    
“a disposable first collapsible bag adapted for containing a liquid”: ‘521 differs regarding a bag within the vessel, but the vessel does contain a liquid.  
“the first collapsible bag including a first and second inlets, a first outlet, and a base plate that is attached to the collapsible bag and configured to support an impeller”: The vessel of ‘521 gas a first and second inlet (Fermentor 1; Fig. 1) and a first outlet (Fig. 
“an impeller associated with the base plate”: ‘521 discloses that the fermentor has a stirrer (col. 4 lines 45-55) which is being interpreted as associated with the base plate.  
“a first reusable support structure adapted for surrounding and supporting the first collapsible bag”: Regarding the reusable structure, ‘521 discloses a tank (Fig. 1; Fermentor 1) that is being interpreted as the first reusable support of the instant application (col. 4 lines 30-46).  
“a second apparatus configured to separate solids from the liquid in fluid communication with the first apparatus, the second apparatus include at least one inlet and a first and second outlets, wherein the second apparatus is disposed external to the first collapsible bag": ‘521 discloses a second apparatus such as a cell separator (cell separator 1; Fig. 1; col. 4 lines 30-46) that includes a first inlet and a first and second outlet.  
“wherein the first outlet of the first collapsible bat is in fluid communication with an inlet of the second apparatus”: The outlet the first apparatus is in fluid communication with the inlet of the second apparatus (Fig. 1; col. 4 lines 30-46).  
“wherein the first outlet of the second apparatus is in fluid communication with the first inlet of the first collapsible bag further configured to recycle solids separated from the liquid back to the first collapsible bag”: ‘521 discloses that the outlet of the second apparatus is in fluid communication with a second inlet of the first apparatus (Fig. 1; col. 4 lines 30-46).  
“wherein the second outlet of the second apparatus is configured to remove a first volume of liquid from the second apparatus”: The filter of ‘521 (col. 4 lines 30-46; Fig. 1; cell separator 1) is fully capable of removing a first volume of liquid via the second outlet.  
“wherein the second inlet of the first apparatus is configured to receive a second volume of liquid that maintains a substantially constant liquid volume in the first and second apparatus with continuous fluid flow through the first and second apparatuses”: The second inlet of ‘521 is fully capable of receiving liquid from the separator in order to maintain a constant liquid level within the tank.  See MPEP §2114.

‘521 differs from the instant claim regarding the use of bags in the first apparatus or with the second apparatus and differs from the instant claim with the separator being in a container or vessel.  
 ‘646 (Kearns) discloses a system for culturing cells (Abstract) that for claims 1, 39, 44 and 49 includes having the filter within a tank (Fig. 3; col. 9 lines 26-42).  
Therefore, it would have been obvious to one of ordinary skill in the art to employ the filter in a tank as suggested by ‘646 within ‘521 in order to filter out waste material from the reactor.  The suggestion for doing so at the time would have been in order to have the concentration of the bioreactor kept substantially constant in the desired optimum range (col. 9 lines 53-57).  
Modified ‘521 differs from the instant claim regarding the apparatus, first or second, having a bag.  
 ‘146 discloses a bioreactor (Abstract) that for claims 1, 39, 44 and 49 includes using a plastic flexible bag ([0027]; [0031]; system 100) and discloses that plastic bags are known and common within the art ([0003]).  This also provides a disposable solution for all the contact surfaces ([0008]).  
Therefore, it would have been obvious to one of ordinary skill in the art to employ a bag within both the first and second apparatus as taught by ‘146 within modified ‘521 in order to provide a disposable bag which would simplify clean-up between different cell culture batches.  The suggestion for doing so at the time would have been in order to prevent or minimize a breach of the sterile envelop during mixing ([0009]).  


The only difference between claim 1 and claim 44 is the limitations regarding a second collapsible bag and a second reusable support structure.  '521 discloses using a second fermentor (Fig. 1; col. 4 lines 45-47).  The use of two serially connected fermentor allows for the product to be produced continuously and consistently by using multiple stages (col. 5 lines 51-53).  Furthermore, the courts have held that a duplication of parts (two collapsible bags and supports versus on collapsible bag and support) with no presentation of a new or unexpected result over the prior art has no patentable significance, consult In re Harza, 247 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP § 2144.04 VI (B).
Claim 1 and 49 differ in the use of a centrifuge where ‘521 discloses using a centrifuge (col. 4 lines 15-19). 
 ‘521 discloses for claims 22, 23, 25 and 26 that the second apparatus can be an ultra-filtration filter (col. 4 lines 19-20).  The reference further discloses other means of filtration that are known within the art such as centrifuge (centrifuge), membrane separator (col. 4 lines 16-17), a reverse osmosis membrane, hollow fiber (Example 2, col. 7 lines 10-15) and microfiltration (col. 4 lines 20-22).  Moreover, the filter of ‘521 separates a sold, i.e. cells, from a liquid and facilitates recycling back to the fermentor.    
With regards to the limitations of claim 2 where
“wherein the second apparatus is disposed external to the first apparatus and is configured to receive a first liquid comprising a first concentration from the first apparatus and to deliver a second liquid comprising a second concentration of the component of the first apparatus, wherein the first and second concentrations are different"
‘521 discloses that second apparatus is external to the first apparatus (Fig. 1) and receives a first liquid at a first concentration and delivers a second liquid at a second concentration back to the first apparatus (col. 4 lines 30-46).  It should be noted that the liquid also constitutes material operated on by an apparatus and as such, does not structurally define the claimed invention over the prior art (see also MPEP 2115 and 2114). 
With regards to claim 7, 521 is used for culturing cells (col. 4 lines 30-46) and it should be noted that the component is being considered material operated on by an apparatus which does not structurally define the claimed invention over the prior art (see MPEP 2115).  
Modified ‘521 discloses the second support that surrounds the bag as discussed in claim 1.  
Furthermore, the courts have held that a duplication of parts (two collapsible bags and supports versus on collapsible bag and support) with no presentation of a new or unexpected result over the prior art has no patentable significance, consult In re Harza, 247 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP § 2144.04 VI (B).
For claim 13, ‘521 differs from the instant claim regarding a magnetically driven impeller.  
For claim 13, '146 discloses that the impeller is magnetically driven ([0044]).  
Therefore, it would have been obvious to one of ordinary skill in the art to employ the magnetic driven impeller of ‘146 within ‘521 in order to maintain the sterility of the inner bag.  The suggestion for doing so at the time would have been to remove ferrous or magnetic particles from the solution ([0044]).  
As already discussed, ‘521 discloses for claim 17 that the system is part of a bioreactor system as was discussed in claim 1.  
For claim 18, the bioreactor system is being interpreted as a pharmaceutical system.  
Modified ‘521 differs from the instant claim 20 regarding the volume of the bag.  
With regards to the volume of the bag, ‘146 discloses for claim 20 that the bag can have a volume from a small bench bioreactor to in excess of 1000L ([0031]) and therefore has a volume of at least 40 L.  
It would have been obvious to one of ordinary skill in the art to employ a bag with a volume of 1000 L in order to obtain the predictable result of culturing the desired amount of cells.  As ‘146 discloses that the scale can be adjusted from the size of a small bench bioreactor 
With regards to claim 21, ‘146 differs from the instant claim regarding the second apparatus.  
For claims 32-34, ‘521 discloses that the separator can be part of a continuous or batch harvesting system ( see Examples 1-3) and is being interpreted as part of a media tank for claim 32, a mixing system for claim 33 and a batch harvesting system for claim 34.  For claims 40 and 45, ‘146 discloses an impeller plate affixed to the lower portion of the bag ([0011]; [0037]) where this impeller plate is being broadly interpreted as the base plate of the instant application.  
For claims 40 and 45, modified ‘521 discloses a base plate for the apparatus and bag that is fully capable of supporting an impeller (see claim 1).  
For claims 41 and 46, ‘521 differs from the instant claim regarding a magnetically driven impeller.  
For claims 41 and 46, '146 discloses that the impeller is magnetically driven ([0044]).  
Therefore, it would have been obvious to one of ordinary skill in the art to employ the magnetic driven impeller of ‘146 within ‘521 in order to maintain the sterility of the inner bag.  The suggestion for doing so at the time would have been to remove ferrous or magnetic particles from the solution ([0044]).  
Modified ‘521 differs from the instant claim regarding the bag.  
Regarding claim 58, ‘146 does not specify whether the bag is made from two sheets or one sheet.  However, making a seamless bag is known within the art and would have been .  



Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. Applicant argues the rejection under Obvious-Type Double Patenting starting on page 13 is not found persuasive in light of the new ground of rejection above.  
The following is being reiterated from the previous Office Action in light of applicant’s arguments presented on page 13.  
Regarding applicant’s argument in the second paragraph on page 13, the cell separator of Chang, i.e. the second apparatus sends cells and media back to the fermentor.  Moreover, this performs the same function as claimed in the instant claims.  Moreover, the manner in which the system is operated is drawn to the intended use of the claimed device and does not provide a structural limitation that defines over the prior art.  See MPEP §2114.  
Applicant’s argument in the third paragraph is not found persuasive as the cell separator placed in a bag or second container would be obvious to one of ordinary skill in the art in order to maintain sterility of the filter. 
Applicant’s augment in the first paragraph on page 14 is not found persuasive as this is drawn to the intended use of the claimed device.  Moreover, this is a mischaracterization of the 
Applicant’s argument in the second paragraph on page 14 is drawn to the intended use of the claimed device which does not provide a structural limitation that defines over the prior art.  See MPEP §2114.  Furthermore, Chang is fully capable of maintaining a constant liquid level.  
Finally, regarding applicant’s argument that the modification does not make an improvement or improved process, there is no requirement under § 103 that the proposed modification result in an improved device. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (“[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”). See MPEP §2141(I).
The standard for whether a proposed modification is improper is not whether the proposed modification would render the prior art not as good as the un-modified device. The standard is if proposed modification would render the prior art invention being modified inoperable for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984). See MPEP §2143.01(V).
Therefore, the claims stand rejected.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





//MICHAEL L HOBBS/  Primary Examiner, Art Unit 1799